DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 11, 12[  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budzinski (‘066).  The patent to Budzinski teaches structure as claimed including a tray table apparatus, comprising: a table carrier structure releasably mountable to a console element, the table carrier structure configured as a housing (at least fig 6): an adjustment mechanism housed within the table carrier structure, the adjustment mechanism having a table support element movable relative to the table carrier structure (at least figs 6, 7); and a table element (45) coupled to the table support element and together movable between at least a retracted stowed position in which the table element is housed within the table carrier structure and a deployed use position in which the table element protrudes from the table carrier structure, the table carrier structure comprises at least a base plate and a front wall extending vertically from the base plate that together define a space behind the front wall, and wherein (1) in the retracted stowed position the table element is  fully retracted and arranged behind the front wall and in the deployed use position the table element is guided through an opening of the front wall of the table carrier structure to extend from the front wall,  the adjustment mechanism is supported on the base plate of the table carrier structure, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 13, 14, 15, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budzinski (‘066).  The reference to Budzinski teaches structure substantially as claimed as discussed above.  To provide a preassembled structure would have been obvious and well within the level of ordinary skill in the art and would have been a reasonably predictable result.  The use of adjustable tables on seat structures in any vehicle including an airplane seat is well known and used.  To provide such structure in the same well known purpose and environment would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.  Note the front wall, upper and side walls in at least fig 6. 
Claim(s) 5, 6, 9, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Budzinski as applied to the claims above, and further in view of Marcus et al.   The patent to Budzinski teaches structure substantially as claimed including an adjustment mechanism the only difference being that there is not a latch structure to releasably hold the table in position. However, the patent to Marcus et al teaches the use of providing a releasable latch structure including a spring element to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Budzinski to include a latch structure to preclude movement, as taught by Marcus et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including adjustable, stowable table structure.
 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637